ACCEPTED
                                                                                          03-14-00515-CV
                                                                                                  7527881
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                   10/26/2015 12:00:00 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK

                                 TIMOTUY A. UOOTMAN

                                                                        2402 P~~;. ~TI2.!;.!;.T
                                                                   FILED  IN
                                                            3rd COURT   OF APPEALS
                                                                      WOU~TON . T!;.X~ 7700~
                                                                 AUSTIN, TEXAS 71~-247-9548
                               October 25, 2015             10/25/2015 5:36:31 PM
                                                                JEFFREY D. KYLE
                                                                     Clerk
Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, TX 78711-254 7

Re:   No. 03-14-00515-CV (3rd Court of Appeals)

      Salvatore Magaraci and Estate Protection Planning Corporation
      v.
      Eduardo S. Espinosa in his Capacity as Receiver of Retirement
      Value, LLC

Mr. Kyle:

      This is in response to your letter dated October 8, 2015, wherein you
instruct me to notify the Court if I intend to argue this case before the court
on November 18, 2015, at 1:30 p.m. I intend to argue.

                                           Sincerely,




                         Certificate of Service
     I hereby certify that, I have served the forgoing document upon
opposing counsel by electronic service.
Dated: \0-' 2..)"'!)




                                                                                           @      Recycted Pipet